DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is included in the entire front page the International Publication Number WQ 2019/155188 A1.  This is not proper. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 4-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-19 have not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mothwurf (US 6,283,856) in view of Bjurk (US 4,157,139) and Walker (US 2009/0291762).
	The patent to Mothwurf (US 6,283,856) discloses a token sorting apparatus 14, Fig. 1, arranged to supplement a game (“roulette table 10….with a roulette wheel…..12” col. 5, lines 27-28, Fig. 1) using gaming tokens (“colored chips”, col. 5, line 29).  A plurality of stages of playing roulette is recited in col. 6, line 24 to col. 8, line 56.   Mothwurf recites “Should the croupier, however, just take the value chips from the chip tray and hand them to the patron, the system will automatically determine a decrease of the chip tray inventory, will flip up the payout screen to enter the walk amount of chips at the table terminal and alert the croupier by light and/or sound to enter information concerning the patron, and/or his position at the table…..”, col. 14, lines 2-9.  Thus, Mothwurf’s sorting apparatus 14 comprises a signalling member arranged to provide a signal to the user, the signal being arranged to indicate a stage of the game or a status of the game.   Mothwurf recites that the token sorting apparatus 14 is “hereinafter referred to as a chipper machine”, col. 5, lines 30-31.  Mothwurf recites “Every bet which is not a winning bet is collected by the croupier, the color and/or value chips are placed in the entrance to the chute leading to the chipper machine 14”, col. 8, lines 37-39.   Mothwurf also recites “Having described the usual way of playing the game of roulette, a description will now be given of how the various items of equipment present at the roulette table are linked  together in accordance with the present invention………”, col 8, lines 58-61.  Mothwurf then recites “The chipper machine, which is known per se, for example, from U.S. Pat. No. 4,157,139, has the function of sorting chips of a particular US 4,157,139) recited below is inherently included and/or would have been obvious to be included in Mothwurf’s token sorting machine 14.
The patent to Bjork (US 4,157,139) discloses a token sorting apparatus Fig. 1 comprising an entry aperture 23 arranged to accept gaming tokens M, (see col. 2, lines 51-53).  A sorting mechanism 28, 29, 30, 31, 32, 35 is arranged to sort gaming tokens M according to a predetermined characteristic of the gaming tokens (“color”, see col. 3, lines 3-27).  A displacement member 27 (“endless conveyer” 27 see col. 2, line 59 to col. 3, line 2) is arranged to urge the gaming tokens M accepted by the entry aperture 23 to the sorting mechanism 28, 29, 30, 31, 32, 35. 
	The only physical feature recite in claim 1 that Mothwurf’s sorting apparatus 14 lacks is the claimed “a camera arranged to obtain an image of the sorting mechanism and the displacement member; a display member in digital communication with the camera, the display member arranged to display the image to a user”.
	The patent to Walker (US 2009/0291762) discloses a gaming table comprising a token sorting apparatus 22, 40, Figs. 1 and 2.  Walker further comprising a camera 30.  Walker recites “the camera 30 with edge detection capabilities to identify whether an incorrect table felt is being used; determining if the wager amounts are the same at the remote gaming environments 10 as they are at live gaming location, determining whether the wagering amounts have improperly changed since the data was last received, are cards dealt at the remote gaming environment 10 the same as the cards dealt at the live gaming location; hav4e the cards been dealt in the same order; are the actions of the remote player consistent with the live gaming event; is the placement of the RFID enabled playing cards consistent with that of the live game;  is the remote player’s chip count within their chip tray consistent with that of the live game; is the remote player’s chip count within their chip tray consistent with the casino’s account, etc.”, see paragraph [0066].  Walker also recites “Note that a customer service representative display screens to compare elements from the live game to the remote gaming environment 10”, paragraph [0066].  Thus, Walker teaches that it is known for a camera 30, in digital communication of a display screen, to be arranged at a gaming table to obtain an image at any location on the gaming table where there may be potential security concerns or malfunctions.    
	 In view of such teaching, it would have been obvious to a person having ordinary skill in the art to incorporate a camera to Mothwurf’s roulette table 10.  The camera would have been arranged close to the Mothwurf’s sorting mechanism 14 to obtain an image of the sorting mechanism 14 and displacement member 27.  Mothwurf’s display member 24 would have been  in digital communication with the camera, and the display member would have been arranged to display the image of the sorting mechanism 14 and displacement member 27 to a user.  This modification would have allowed a user (customer service representative) to immediately view and fix any malfunction of the Mothwurf’s sorting mechanism 14 and displacement member.
	In regard to claim 2, Mothwurf recites “To perform the croupier assessments, it is necessary to having the chipper machine 14 with the interface 62 and the table terminal 24.  In order to determine the number of spins per unit time, it is necessary to either derive this information from the activity of the chipper machine….”, col. 22, line 65 to col. 23, line 2.  Also see how the interface 62 links the chipper machine 14 to the table communication bus 60, how the table terminal 24 is also connected to the table communication bus 60 see col. 9, lines 1-5, see Fig. 2.  Thus, a signal broadly sent from the table terminal 24 is arranged to indicate a status of the chipper machine 14 (token sorting apparatus).
	Regarding claim 3, see Mothwurf’s description in the first paragraph of this 103 rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl